IN THE SUPREME COURT OF THE STATE OF KANSAS

                                        No. 14174

                           In the Matter of MARK A. SHERMAN,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter signed July 28, 2014, addressed to the Clerk of the Appellate Courts,
respondent Mark A. Sherman, an attorney admitted to the practice of law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217 (2013 Kan. Ct. R. Annot. 396).


       At the time the respondent surrendered his license, his license to practice law was
administratively suspended for failure to comply with the annual continuing legal
education and attorney registration requirements. In addition, at the time the respondent
surrendered his license, there was a panel hearing pending on a complaint in accordance
with Supreme Court Rule 211 (2013 Kan. Ct. R. Annot. 356). The complaint alleged that
respondent violated Kansas Rules of Professional Conduct 1.1 (2013 Kan. Ct. R. Annot.
446) (competence); 1.3 (2013 Kan. Ct. R. Annot. 464) (diligence); 1.4 (2013 Kan. Ct. R.
Annot. 484) (communication); 1.16(a)(1) (2013 Kan. Ct. R. Annot. 569) (declining or
terminating representation); 3.2 (2013 Kan. Ct. R. Annot. 587) (expediting litigation);
8.1(b) (2013 Kan. Ct. R. Annot. 646) (bar admission and disciplinary matters); 8.4(d) and
(g) (2013 Kan. Ct. R. Annot. 655) (misconduct); Supreme Court Rule 207(b) (2013 Kan.
Ct. R. Annot. 336) (duties of the bar and judiciary); Supreme Court Rule 208 (2013 Kan.
Ct. R. Annot. 349) (registration of attorneys); Supreme Court Rule 211(b) (2013 Kan. Ct.
R. Annot. 356) (file an answer to the formal complaint); and Supreme Court Rule 218
(2013 Kan. Ct. R. Annot. 406) (notice to clients, opposing counsel, and courts following
suspension).


                                             1
       This court, having examined the files of the office of the Disciplinary
Administrator, finds the surrender of the respondent's license should be accepted and that
the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Mark A. Sherman be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Mark A. Sherman from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218.


       Dated this 5th day of August, 2014.




                                             2